COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                 §
                                                                 No. 08-09-00075-CV
                                                 §
 IN RE: GARY GRINDSTAFF, DPM,                              AN ORIGINAL PROCEEDING
 AND ROBERT E. DeBIASSE                          §
                                                                   IN MANDAMUS
                                                 §

                                                 §


                                  MEMORANDUM OPINION

       Pending before the Court is a joint motion to dismiss this mandamus proceeding filed by

the Relator and the Real Party In Interest. The parties represent that they have settled the

underlying dispute, and that the petition for writ of mandamus is now moot.

       This Court has the authority to dismiss a case pursuant to an agreed motion. See

TEX .R.APP .P. 42.1(a). The Court has considered this cause and has concluded that the motion

should be granted and the petition should be dismissed. We therefore grant the motion to dismiss

the petition for writ of mandamus.




May 13, 2009
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.